Citation Nr: 0814327	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a thoracolumbar 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a cervical spine 
disability other than cervical sprain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to December 1979.  He also had subsequent 
service with the Army National Guard.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2003 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had also initiated appeals in various other 
matters.  His substantive appeal, received in March 2006, 
limited his appeal to those issues listed on the preceding 
page.  Regarding the issues that remain before the Board, the 
RO has developed the claims of service connection for 
cervical and thoracolumbar disability as a single issue.  
Given the process to date, and to bring some clarity to the 
matter, the Board finds it more appropriate to address the 
claims of service connection for cervical spine disability 
and for thoracolumbar spine disability separately.

Finally, the RO has reopened, and addressed de novo, the 
claims of entitlement to service connection for thoracolumbar 
disability and for a left shoulder disability.  The question 
of whether new and material evidence has been received to 
reopen a claim must be addressed in the first instance by the 
Board because that matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the issues accordingly.

The issue of entitlement to service connection for disability 
of the cervical spine other than cervical sprain is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  A March 1987 Board decision denied service connection for 
residuals of a spine injury, finding that the veteran's 
thoracic injury in service was acute and transitory, and that 
he did not have any pathology that had its inception in 
service.  

2.  Evidence received since the March 1987 Board decision 
shows that the veteran has back pathology, relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for thoracolumbar disability, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's thoracic sprain in service was acute and 
transitory and resolved without residuals; a chronic 
thoracolumbar disability was not manifested in service; 
arthritis of the thoracolumbar spine was not manifested in 
the first year postservice; and the preponderance of the 
evidence is against a finding that the veteran's current 
thoracolumbar disability is related to his service, and 
specifically injury therein.

4.  A December 1984 rating decision denied service connection 
for a left shoulder disability, noting that the evidence did 
not show such disability; the veteran initiated an appeal of 
that denial, but after a statement of the case (SOC) was 
issued, a January 1987 statement from the veteran's 
representative acknowledged that the veteran sought to 
withdraw his appeal in that matter.

5.  Evidence received since the December 1984 rating decision 
shows that the veteran has left shoulder pathology, relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for a left shoulder disability, and 
raises a reasonable possibility of substantiating the claim.

6.  During service the veteran sustained a left shoulder 
contusion which was acute and transitory and resolved without 
residuals; a chronic left shoulder disability was not 
manifested in service; arthritis of the left shoulder was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left shoulder disability is related to his 
service, and specifically injury therein.
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim of entitlement to service connection for a 
thoracolumbar disability may be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

2.  Service connection for a thoracolumbar disability is not 
warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a left 
shoulder disability may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

4.  Service connection for a left shoulder disability is not 
warranted. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

At the outset, the Board notes that the March 2003 letter was 
clearly deficient.  There was no pre-decisional notice to the 
veteran of what evidence was required to substantiate the 
underlying claims, and the notice was not in compliance with 
the guidelines of the U.S. Court of Appeals for Veterans 
Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board has reviewed the record to see if the veteran was 
prejudiced by the notice deficiency.  From the veteran's 
April 2006 statement it is clear that he understands what 
evidence is necessary to substantiate the underlying service 
connection claims.  Accordingly, he is not prejudiced by the 
notice deficiency; remanding the case for formal notice of 
what he already is aware would serve no useful purpose, but 
would merely delay the appellate process.

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by such notice defect.  
Significantly, a March 2006 letter provided such notice.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), VA medical records, 
and private medical records he has identified.  The RO also 
arranged for VA examinations, in April 2003 and September 
2005.  VA's duty to assist the veteran in the development of 
facts pertinent to these claims is met.

B.		Factual Background, Legal Criteria, and Analysis

Generally, a Board decision or a rating decision that has 
become final denying a claim for VA benefits may not be 
reopened or allowed based on evidence of record at the time 
of such decision.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after   August 29, 2001.  
Since the instant claims to reopen were filed after that date 
(in December 2002), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
arthritis (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§  1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Thoracolumbar disability:

A March 1987 Board decision denied service connection for a 
low back disability, finding that a thoracic sprain in 
service was acute and transitory, and resolved without 
residuals, and that the veteran did not have any pathology 
which had its inception in service.  That decision is final.  
38 U.S.C.A. § 7104.  

Evidence received since that decision includes November 2003 
to August 2004 private records from Good Shepherd Medical 
group which note degenerative disk disease L5-S1; and a 
September 2005 VA examination report (to include X-ray 
reports) that shows the veteran has low back pathology.  This 
evidence relates directly to the basis for the previous final 
denial of the claim.  As it shows current disability in an 
anatomical area injured in service, it pertains to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Hence, the evidence is new and material, warranting reopening 
of the claim.  

The Board will now turn to de novo review as the RO has done.  
The veteran is not prejudiced by the Board's proceeding to de 
novo review without remanding the claim to the RO upon 
reopening, because the RO's December 2005 adjudication of 
this matter encompassed de novo review, and included 
development necessary for such review.

The veteran's SMRs reveal that in August 1979 he was seen for 
complaints of back pain.  Mild thoracic sprain was diagnosed.  

On October 1984 VA examination, the veteran complained of 
persistent back pain, but physical examination found no 
abnormality; the listing of diagnoses noted that complaint of 
persistent back pain, and that there was no objective 
disability.

A December 1985 letter from Dr. R. K., (a chiropractor) notes 
that the veteran visited his office in May 1983 with extreme 
discomfort, pain and inability to use his lower back and 
legs.

On July 1986 VA examination, the veteran complained of back 
pain aggravated by heavy lifting (bales of hay).  There were 
no objective findings of low back pathology.  X-rays of the 
lumbar spine were normal.

Army National Guard SMRs include: A March 1989 note from R. 
K., D.C. which states "no running PT test due to chronically 
unstable hip and sacroiliac"; an April 1992 examination 
report, which notes the veteran complained of recurrent low 
back pain (on clinical evaluation the spine was normal, and 
the veteran was deemed qualified for retention); and an 
August 1992 record which shows the veteran was seen for 
complaints of low back pain.

November 2003 to August 2004 records from The Good Shepherd 
Medical Group show treatment and diagnosis for degenerative 
disk disease L5-S1.

An April 2005 letter from Dr. R. J. C. notes:

"[The veteran] has been undergoing treatment for low 
back, midback, and pelvis pain since [October 1995].  
Radiographs demonstrated progressive moderate severe 
spinal diskal, joint degeneration throughout lumbo-
sacral pelvic views.  [The veteran] is experiencing 
neurologic symptoms frequently that create weakness, 
numbness and radicular pain".

Dr. C. included records from 1995 to 2005 showing the 
treatment she mentioned.

On September 2005 VA examination, the veteran complained of 
constant lumbar spine pain and stiffness.  He indicated that 
he experiences sharp burning pain that extends to the right 
thigh and numbness to the lateral right lower extremity.  He 
reported that he treats such pain with over-the-counter pain 
relievers, and reported a past history of chiropractic 
treatments and steroid injections to the lumbar spine.  He 
indicated that prolonged standing, sitting or driving 
increased his pain and stiffness.  Physical examination 
revealed that range of motion was normal however there was 
pain throughout.  X-rays showed moderately narrowed L5-S1 
disk space.  The diagnosis was degenerative disk disease of 
the lumbar spine with symptoms of radiculopathy bilaterally.  
The examiner opined (after a review of the claims file) that 
the current low back pathology was not caused by or the 
result of any injury noted in service.

It is not in dispute that the veteran now has a low back 
disability.  Lumbosacral disc disease is diagnosed.  
Likewise, it is not in dispute that the veteran sustained a 
thoracic spine injury in service.  What must still be shown 
to establish service connection for a thoracolumbar 
disability is that the current diagnosed back disability is 
related to the injury in service.

The veteran's SMRs reflect that the injury in service was 
acute, and that the associated complaints were transitory, 
and resolved.  Follow-up treatment is not noted, and on 
subsequent service examinations (in conjunction with National 
Guard service) the spine was normal on clinical evaluation.  
Consequently, service connection for a thoracolumbar 
disability on the basis that chronic such disability became 
manifest in service, and persisted, is not warranted.  
Furthermore, as there is no evidence that arthritis of the 
spine was manifested in the first postservice year, service 
connection for such pathology on a presumptive basis (as a 
chronic disease) is also not warranted.  

Finally, the preponderance of the competent (medical) 
evidence is against a finding that the veteran's current 
thoracolumbar disability is related to his active service 
(including the injury therein).  The September 2005 VA 
examiner found that the veteran's current low back disability 
is unrelated to the injury he sustained in service.  There is 
no competent (medical) evidence to the contrary.  [A private 
chiropractor's April 2005 statement notes the veteran's 
history of a back injury in service that has become 
progressively worse, but does not include an opinion relating 
the veteran's current thoraco-lumbosacral disability to the 
injury in service.]

The preponderance of the evidence is against a finding that 
the veteran's current thoracolumbar disability is related to 
his injury in service, and thus is against his claim.  
Accordingly, the claim must be denied. 

Left shoulder disability:

A December 1984 rating decision denied service connection for 
a left shoulder disability, noting (in essence) that 
examination revealed no disabling pathology.  The veteran 
initiated an appeal of that decision; however, after a SOC 
was issued, his representative's January 1987 statement 
acknowledged that he was withdrawing his appeal in the 
matter.  Thus the December 1984 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204(c). 

Evidence received since the December 1984 decision includes a 
September 2005 VA examination report that shows left shoulder 
pathology.  This evidence relates directly to the basis for 
the previous final denial.  See, Justus, 3 Vet. App. 510 
(1992).  As it shows current disability in the anatomical 
area injured in service, it pertains to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Hence, the Board 
finds that the evidence received since December 1984 is new 
and material, warranting reopening of the claim.  

The Board will again turn to de novo review as the RO has 
done.  As with the back disability, the veteran is not 
prejudiced by the Board's proceeding with de novo review 
because the RO's December 2005 adjudication of this matter 
included de novo review and the development necessary for 
such review.

The veteran's SMRs (and private hospitalization/treatment 
records) reveal that in September 1978 he was seen for 
various injuries he sustained when he was pinned between two 
pieces of equipment.  X-rays showed an osteochondroma of the 
left humerus, but that otherwise the left shoulder was 
normal.  Left shoulder contusion was diagnosed.  In August 
1979 the veteran was seen with a history of left shoulder 
[injury] in accident one year prior.  He complained of 
discomfort in the area of the shoulders.  Mild thoracic 
strain was diagnosed.  Service medical records from the 
National Guard do not show treatment for a left shoulder 
disability.  

On October 1984 VA examination, the left shoulder was noted 
to have a decrease in range of motion.  X-rays were normal, 
no objective left shoulder disability was found.  On July 
1986 VA examinations, range of motion of the shoulders and a 
left shoulder X-ray were normal.

November 2003 to August 2004 private records note the veteran 
was seen and treated for left shoulder pain.

On September 2005 VA examination, the veteran complained of 
persistent left shoulder pain since an injury in service, 
treated with over-the-counter medication or heating pad.  
Physical examination revealed that there were no deformities, 
effusion, discoloration, or heat.  There was no positive 
impingement sign present.  The shoulder was stable to stress.  
There was tenderness to firm palpation at the AC joint as 
well as the anterior and lateral glenohumeral joints.  Range 
of motion was normal without appreciable pain or lack of 
endurance.  X-rays showed no acute or degenerative changes to 
the left shoulder joints.  There was a small osteochondroma 
of proximal left humerus (noted to be a benign finding).  The 
diagnosis was left shoulder rotator cuff tendinitis.  The 
examiner opined that it was less likely as not that the 
current shoulder condition was caused by or a result of the 
in-service injury.

It is not in dispute that the veteran now has a left shoulder 
disability.  Left shoulder rotator cuff tendonitis is 
diagnosed.  Likewise, it is not in dispute that the veteran 
sustained a left shoulder injury in service.  What must still 
be shown to establish service connection for a left shoulder 
disability is that the current diagnosed left shoulder 
disability is related to the injury in service.

The veteran's SMRs reflect that his left shoulder contusion 
injury in service was acute, and that the associated 
complaints were transitory, and resolved.  Follow-up 
treatment is not noted.  While a complaint of shoulder area 
discomfort was noted about a year after the injury, 
subsequent examinations found the shoulder normal.  
Consequently, service connection for a left shoulder 
disability on the basis that such disability became manifest 
in service, and persisted, is not warranted.  Furthermore, as 
there is no evidence that arthritis of the left shoulder was 
manifested in the first postservice year, service connection 
for such pathology on a presumptive basis (as a chronic 
disease) is also not warranted.  

Whether remains for consideration is whether there is 
competent evidence that relates the veteran's current left 
shoulder disability, left rotator cuff tendonitis, to his 
service/injury therein.  The only competent (medical) 
evidence of record that directly addresses this matter is the 
report of the September 2005 VA examination.  The September 
2005 VA examiner found that the veteran's current left 
shoulder disability is unrelated to the injury he sustained 
in service.  There is no competent (medical opinion) evidence 
to the contrary.

Without any competent evidence that the veteran's current 
left shoulder disability is related to his injury in service, 
the preponderance of the evidence is against this claim.  
Accordingly, it too must be denied. 


ORDER

The appeal to reopen a claim of service connection for a 
thoracolumbar disability is granted; but service connection 
for such disability is denied on de novo review.

The appeal to reopen a claim of service connection for a left 
shoulder disability is granted, but service connection for 
such disability is denied on de novo review.


REMAND

Regarding the claim of service connection for cervical spine 
disability other than sprain, upon review of the 
determinations by the RO regarding the veteran's claim 
seeking service connection for a cervical spine disability 
(and the report of the VA examination that is the basis for 
those determinations), the Board is at a loss as to what 
cervical spine pathology is and is not service connected, and 
as to what cervical pathology remains at stake.

Specifically, the December 23, 2005 DRO decision granted 
service connection for cervical sprain injury, rated 20 
percent under Code 5237.  The decision also denied service 
connection for residuals of spine injury . . to cervical . . 
.portion of the spine with degenerative joint disease at C5-6 
and C6-7 with cervical spine muscle spasms.  These actions on 
their face appear to be inconsistent/contradictory.  Cervical 
sprain by definition is a cervical spine injury [See 
Dorland's Medical Dictionary, 30th Ed. (2003), at 1745.].  
Furthermore, the criteria for the 20 percent rating which the 
RO has assigned under Code 5237 specifically include muscle 
spasms (which are specifically included as not service 
connected in the separate denial of service connection for 
residuals of cervical injury).  It is also noteworthy that on 
September 2005 VA examination, in listing the diagnoses, and 
specifically the diagnosis of "status post cervical sprain 
injury" (which has been service connected) the examiner 
specifically associated with that diagnosis "mild 
spondylosis of cervical spine".  By definition, spondylosis 
is degenerative spinal change due to osteoarthritis [see 
Dorland's, at 1743] (which the RO has determined to be 
nonservice-connected).  Finally, the September 2005 VA 
examiner opined essentially that the veteran's cervical spine 
X-ray changes are not related directly to his injury in 
service, but did not offer an opinion as to whether such 
changes may or may not have been caused or aggravated by the 
service connected cervical sprain.  The matter of secondary 
service connection is quite clearly raised by the record, and 
all development necessary to properly address such matter 
must be completed. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the nature and likely 
etiology of all of the veteran's cervical 
spine disability.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note that cervical sprain 
is already service connected (and is not 
at issue).  Based on review of the record 
and examination of the veteran, the 
examiner is asked to provide opinions 
responding to the following:    

(a) Please identify all symptoms and 
impairment that are related to the 
cervical sprain that is already service 
connected.  

(b) Please identify any cervical spine 
pathology/disability other than cervical 
sprain that is shown by the record. 

(c) For each cervical spine disability 
entity (other than cervical sprain) 
diagnosed please provide an opinion as to 
whether or not such disability is (i) 
related directly to the veteran's cervical 
injury in service and if not (ii) whether 
it was caused or aggravated by the 
veteran's service connected cervical 
sprain.

The examiner must explain the rationale 
for all opinions given.   

2.  The RO should then readjudicate the 
claim of entitlement to service connection 
for a cervical spine disability other than 
cervical sprain.  The readjudication 
should encompass consideration of both 
direct and secondary service connection.  
If the claim is denied, the RO should 
issue an appropriate supplemental SOC that 
includes an explanation of the bases for 
the denial of service connection for each 
cervical spine disability entity other 
than sprain diagnosed, as well as the 
basis for determining what symptoms are 
included and excluded in rating the 
service connected cervical spine 
disability.  The veteran and his 
representative should have opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


